Title: From John Quincy Adams to Abigail Smith Adams, 22 April 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					N 71.My dear Mother.
					Paris 22 April 1815.
				
				Mr and Mrs: Smith left Paris on the 22d: of March to embark in the Fingal at Havre for New-York—I wrote to you by them on the 19th—They sailed on the 30th with a fair wind, and having a fine ship, the most favourable season of the year for a voyage to America, I hope they are at this time near the port of their destination, Here the Easterly winds have constantly prevailed from the time of their departure—My wife, and Son Charles arrived here the day after they went away. Mrs: Adams performed the Journey from St: Petersburg in forty days, and it has been of essential service both to her and Charles’s health. She entered France precisely at the time when the Revolution was taking place, which has overthrown again the family of Bourbons, and witnessed the enthusiasm of the troops and of the People in favour of Napoleon.Prepared as every person accustomed to reflect upon political Events, ought to have been for occurrences of an extraordinary Nature in France, I must acknowledge that those which have been passing around me, have been not only unexpected to me, but totally contrary to my most confident expectations—When I first heard of the landing of Napoleon, five hundred miles distant from Paris, with eleven hundred men, and four pieces of Cannon, I considered it as the last struggle of a desperate adventurer, and did not imagine that he would penetrate twenty leagues into the interior of France. After knowing him to have reached Grenoble, Lyons and even Auxerre, I could not still believe that he would become without bloodshed master of Paris, and at this hour I can scarcely realize that he is the quiet and undisputed Sovereign of France. It was impossible not to perceive that the Government of the Bourbons was  not cordially cherished by the People of France; but the king was generally respected, his administration had been mild and moderate, and so thoroughly had the Sentiments of the French Nation been misrepresented in the course of the last year, that I believed the domination of Napoleon to have been universally detested by them—The facts which I have before my eyes have now brought me to a different conclusion.  Although the attachment of the army to Napoleon has been manifested in the most unequivocal manner, there has been scarcely any military agency in his restoration If the People of any one of the Cities though which he passed to come here had been opposed to him, he could not have made his way—If the people of Paris had been seriously averse to his Government, the National guards of the City alone would have outnumbered five times all the troops that had then declared in his favour—I wrote you in my last that the Cities through which he had passed, immediately after he had left them returned to the royal authority—That was one of the fables circulated by the adherents to the royal cause, which I had the simplicity to believe—It was entirely without foundation—Bordeaux, with the Duchess of Angoulême within its walls, animating the partizens of her house to resistance, capitulated to an Imperial General with 150 men, before they could approach the city—The Duke d’Angouleme, who of all the royal family alone succeeded in collecting five or six thousand men, prepared to defend the cause by force of arms, was overpowered by the numbers of national guards who gathered against him, before any competent number of the regular army could be brought to bear upon him, and was by those national guards detained as a prisoner, when the commander of the regular troops had already consented to a stipulation that he should be allowed to embark and quit the Country—Indeed the sympathy of Sentiments between the People and the army is greater in France than in any other Country—From the system of conscription as it has been carried into effect, and the Wars in which France has been for more than twenty years constantly engaged, the leading men of every village in the Country are old soldiers who have served under banners of Napoleon—Men who having passed through their five years of service have been released from the armies, and returned to the conditions of civil life—This class of men form a link of association between the army and the people—They are according to their several standings in Society the persons who enjoy the highest consideration in their neighbourhoods—They give the tone to the opinions and feelings of the rest of the People—And they are as enthusiastically devoted to Napoleon as any part of the existing army—The purchasers of National property are another numerous and powerful class of People, attached to him by their Interests—Their numbers, at the lowest estimate that I have heard made amount to two millions of People—Louis 18 by his declarations previous to his restoration had solemnly promised that none of the sales of this property that had taken place should be invalidated. He had confirmed this promise by an Article in the Constitutional Charter, which he held out as a grant from him to his People—Notwithstanding which, his own Ministers in their official papers, all the public Journals, under the absolute controul of his Court, all the Princes of his family by their discourses, and even himself by indirect means, were continually alarming the possessors of that species of property, and had staggered its security to such an extent, that since the Restoration it had fallen to one quarter part of its saleable value—Besides this all the antient nobility were asserting anew their claims to the feudal rights which had been so oppressive upon the People, and the priesthood, equally favoured by the king and court were already clamorous for the re-establishment of tythes—The Persons who had acted the most distinguished parts in the Revolution were excluded from all appointments and even arbitrarily removed from judicial offices, and literary and scientific Institutions—The institutions themselves were degraded; the national Institute in its four Classes was dissolved, the old Academies were restored, and the king undertook of his mere authority to expel from them twenty-two of their members, and to appoint other persons in their stead. By this series of measures, and a few instances of arbitrary acts oppressive to individuals, the Government of Louis 18 in the short space of ten months had rendered itself more odious to the mass of the Nation, than all the despotism and tyranny of Napoleon had made him in ten years.But while the French Nation has been thus earnest and thus nearly unanimous in receiving again Napoleon for their Sovereign, the allies of the Congress of Vienna have declared that there can be neither Peace nor Truce with him, that by violating his Convention with them (which they had previously violated in all its parts) he had forfeited the only legal title he had to existence, and had delivered himself up to the public vengeance. It is not easy precisely to determine what those high and mighty personages meant by these expressions; and the most charitable manner that I can account for them is to suppose that they had no meaning at all—As Napoleon was at all Events not the Subject of the allied Sovereigns, they could not mean that he should be punished for his unpardonable offence (the breach of a Treaty) by the sentence of their judicial tribunals—As a Sovereign, (and by the very treaty of Fontainebleau to which they refer they had all acknowledged him as such,) the only way by which they could punish his offence was by War—It is a new maxim in the Law of Nations that a Sovereign by the breach of a Treaty forfeits all legal right to existence; its application might perhaps be found inconvenient to some of the high allies themselves—After all, it is to War that they must resort, and their Declaration may import that if in that war they should take him prisoner they will put him to Death without ceremony—They did not imagine that before they could put in execution any threat against him he would be at the head of the whole French Nation, with an army of four hundred thousand men to support him—But the worst of their Declaration is that it pledges them irrevocably to a new War, which may be more dreadful than those from which Europe was just emerging—He has answered it by offering them Peace, and almost imploring Peace of them—There is every probability that his offers will be rejected—They are determined upon a second invasion of France—I believe, though with some distrust of my own judgment that they will meet a resistance greater than they expect. Hitherto no hostilities have taken place, but the troops are marching with all possible expedition to the frontiers, and the allied Sovereigns are to transfer their Congress at Vienna to their Head Quarters at Francfort on the Main.I received a few days since your favours of 28 February and 8 March; which arrived at Liverpool and were transmitted to me from London—I am waiting here for the Commission to Great-Britain, and the Instructions of our Government—The state of Mr Bayard’s health will not admit of his going at present to St: Petersburg. His intention still is to return to the United States in the Neptune, and he expects to sail in about three weeks or a month from Havre—Mr Russell is gone to Sweden—Mr Gallatin and Mr Clay are in London—Mr Gallatin must wait for new credentials to the Emperor Napoleon, unless before they arrive Louis 18 should again be restored—Mr Crawford goes to England next week, and intends also to return home in the Neptune—My dutiful and affectionate remembrance to my father and dear friends around you; and believe me as ever, faithfully yours.
				
					A.
				
				
			